DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1, 3, 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al.,  US 2018/0012866 A1.

Claim 1. Choi et al., disclose an integrated circuit assembly (such as the one in fig. 1, [0021+), comprising: 
-a first reconstituted assembly (item 100) comprising at least one passive component (item 130) and a first bonding layer (item 150, fig. 1); 
-a second reconstituted assembly disposed above the first reconstituted assembly and comprising one or more first semiconductor dies (item 200), a second bonding layer (item 160) bonded to the first bonding layer of the first reconstituted assembly, and a third bonding layer (item 150, second level, fig. 1); 
-and a third reconstituted assembly (item 300) disposed above the second reconstituted assembly and comprising one or more second semiconductor dies and a fourth bonding layer (e.g. item 160 second level) bonded to the third bonding layer of the second reconstituted assembly.


Claim 3. Choi et al., disclose the integrated circuit assembly of claim 1, wherein the at least one passive component comprises an integrated capacitive element embedded in an encapsulation material. This limitation would read through [0025] wherein is disclosed that first semiconductor chip 100 may include a first semiconductor substrate 110, a first semiconductor device layer 120, a first TSV 130 (would be the passive device), a first lower connection pad 142, a first upper connection pad 144, and the first connection bump 170, embedded in an encapsulation material (item 180, [0041]).

Claim 6. Choi et al., disclose the integrated circuit assembly of claim 3, wherein the integrated capacitive element is electrically coupled to the one or more first semiconductor dies. This limitation would read through [0026] wherein is disclosed that first lower connection pad 142 may be formed on the first semiconductor device layer 120 and electrically connected to the first TSV 130 through the first interconnection structure 140. 
 
Claim 7. Choi et al., disclose the integrated circuit assembly of claim 1, wherein the third reconstituted assembly comprises an integrated capacitive element disposed adjacent to and electrically coupled to the one or more second semiconductor dies. This limitation would read through [0026] wherein is disclosed that first lower connection pad 142 may be formed on the first semiconductor device layer 120 and electrically connected to the first TSV 130 through the first interconnection structure 140. 

Claim 8. Choi et al., disclose the integrated circuit assembly of claim 1, wherein the second reconstituted assembly comprises one or more through molding vias disposed adjacent to the one or more first semiconductor dies. This limitation would read through [0025] wherein is disclosed that first semiconductor chip 100 may include a first semiconductor substrate 110, a first semiconductor device layer 120, a first TSV 130 (would be the passive device), a first lower connection pad 142, a first upper connection pad 144, and the first connection bump 170, embedded in an encapsulation material (item 180, [0041]). 

Claim 9. Choi et al., disclose the integrated circuit assembly of claim 8, wherein the second reconstituted assembly comprises an encapsulation material, such that the one or more first semiconductor dies are embedded in the encapsulation material and the one or more through molding vias intersect the encapsulation material. This limitation would read through [0025] wherein is disclosed that first semiconductor chip 100 may include a first semiconductor substrate 110, a first semiconductor device layer 120, a first TSV 130 (would be the passive device), a first lower connection pad 142, a first upper connection pad 144, and the first connection bump 170, embedded in an encapsulation material (item 180, [0041]).

Claim 10. Choi et al., disclose the integrated circuit assembly of claim 1, wherein: the first reconstituted assembly comprises a first encapsulation material, such that the at least one passive component and one or more electrical routing layers are embedded in the first encapsulation material, and the first bonding layer is disposed above the first encapsulation material; the second reconstituted assembly comprises a second encapsulation material, such that the one or more first semiconductor dies are embedded in the second encapsulation material, the second bonding layer is disposed below the second encapsulation material, and the third bonding layer is disposed above the second encapsulation material; and the third reconstituted assembly comprises a third encapsulation material, such that the one or more second semiconductor dies are embedded in the third encapsulation material, and the fourth bonding layer is disposed below the third encapsulation material. This limitation would read through the structure of fig. 1, and also would read through [0042-43]. 

Claim 11. Choi et al., disclose the integrated circuit assembly of claim 1, wherein: the second bonding layer and the first bonding layer are bonded together through a wafer- to-wafer bond; and the fourth bonding layer and the third bonding layer are bonded together through a die-to- wafer bond. This limitation would read through the structure of fig. 1, and also would read through [0042-43].

Claim 12. Choi et al., disclose the integrated circuit assembly of claim 1, further comprising one or more redistribution layers disposed below the first reconstituted assembly, which comprises one or more electrical routing layers electrically coupled to the redistribution layers and the second reconstituted assembly. This limitation would read through [0026] wherein is disclosed that first lower connection pad 142 may be formed on the first semiconductor device layer 120 and electrically connected to the first TSV 130 through the first interconnection structure 140. 

Claim 13. Choi et al., disclose the integrated circuit assembly of claim 12, further comprising a plurality of conductive contacts disposed below the one or more redistribution layers. This limitation would also read through [0026] wherein is disclosed that first lower connection pad 142 may be formed on the first semiconductor device layer 120 and electrically connected to the first TSV 130 through the first interconnection structure 140. 

   Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2018/0012866 A1. 
Claim 4. Choi et al., disclose the integrated circuit assembly of claim 3, above.
Choi appears to not disclose “wherein the integrated capacitive element comprises an array of capacitive elements”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the integrated capacitive in array of capacitive elements, to makes it easier to calculate the position of each element by simply adding an offset to a base value, i.e., the memory location of the first element of the array (generally denoted by the name of the array), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2018/0012866 A1, in view of Wu et al., US 2020/0083187 A1. 

Claim 2. Choi et al., disclose the integrated circuit assembly of claim 1, above, but fails to specify “wherein: the first bonding layer comprises a first silicon dioxide layer and one or more first conductive contacts disposed through the first silicon dioxide layer, the second bonding layer comprises a second silicon dioxide layer and one or more second conductive contacts disposed through the second silicon dioxide layer, the first silicon dioxide layer is bonded to the second silicon dioxide layer, the one or more first conductive contacts are bonded to the one or more second conductive contacts, and at least a portion of the one or more second conductive contacts are electrically coupled to the one or more first semiconductor dies”. 
	However, [0021] of Wu discloses the dielectric layers 32 and 38 are formed of a nitride such as silicon nitride; an oxide such as silicon oxide, phosphosilicate glass (PSG), borosilicate glass (BSG), boron-doped phosphosilicate glass (BPSG); or the like. It would have also been obvious to one having ordinary skill in the art at the time the invention was made to select the appropriate material for the ultrathin layer during the process, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art. In re Leshin, 125 USPQ 416.

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2018/0012866 A1, in view of Giuliano et al., US 2013/0094157 A1.

 Claim 5. Choi et al., disclose the integrated circuit assembly of claim 3, above, but fails to specify wherein the integrated capacitive element comprises one or more trench capacitors.
[0026] of Giuliano discloses …. the capacitor includes a planar capacitor, whereas in others, the capacitor includes a trench capacitor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the integrated circuit assembly of Choi with the feature as taught by Giuliano, using the structure in FIG. 5 of Giuliano, would increase performance and density of semiconductor device.

Allowable Subject Matter
8.	Claims 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 21 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the integrated capacitive element is configured as a decoupling capacitor for a power distribution network of the integrated circuit assembly. 
(B)	Claim 22 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the third reconstituted assembly comprises at least one capacitive element disposed laterally adjacent to at least one of the one or more second semiconductor dies.

(C)	Since claims 23-27 are dependent claim of objected claim (claim 22), are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 22).	

 Response to Arguments
9.	Applicant contends that:
Choi does not describe each and every element as set forth in the claims. For example, Choi fails to anticipate or suggest an integrated circuit assembly, comprising: a first reconstituted assembly comprising at least one passive component and a first bonding layer," as recited in independent claim 1 (emphasis added). 
This argument is not persuasive. Examiner notes that applicant’s fig. 1a, [0032] indicates that first dies 124 may be any of various suitable integrated circuits, such as a processor, memory, modem, or power management IC (PMIC). Similarly, in fig. 1 of Choi, [0011] disclose the teachings of this disclosure are applicable to any package structure including an integrated chip/die and/or integrated passive devices. Further, [0028] of Choi, indicates that the integrated circuit dies 42 may be logic dies (e.g., central processing unit, microcontroller, etc.), memory dies (e.g., dynamic random access memory (DRAM) die, static random access memory (SRAM) die, etc.), power management dies (e.g., power management integrated circuit (PMIC) die), radio frequency (RF) dies, sensor dies, micro-electro-mechanical-system (MEMS) dies, signal processing dies (e.g., digital signal processing (DSP) die), front-end dies (e.g., analog front-end (AFE) dies), the like, or a combination thereof. In addition, by definition, computer chip, logic circuit, microcircuit, microelectronics, microprocessor chip, semiconductor chip or transputer are also synonyms for: integrated circuits. Thus, Choi meets this limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899